DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlo J. Spagnolo on August 30, 2021.

The application has been amended as follows: 
Please replace all versions of claims with the following:

1. (Currently amended) A reflection optical sensor for the detection of a weft thread in a weaving weft feeder, comprising a light emitter and a light receiver assembled on a relative supply printed circuit board and configured to be housed in an arm of the weft feeder which projects towards a front part of the weft feeder and extends alongside a weft feeder drum whereon weft thread coils are wound, so as to form a path of direct light radiation, from said light emitter towards a respective reflective surface placed on said weft feeder drum, and of reflected light radiation, from said reflective surface to said light receiver, for detecting the presence or absence of a weft 

2. (Previously presented) The reflection optical sensor according to claim 1, wherein said screening diaphragm is formed on a shielding plate joined with said supply printed circuit board.

3. (Currently amended) The reflection optical sensor according to claim 2, wherein said cylinder axis is substantially aligned in a direction of said reflective surface.

4. (Previously presented) The reflection optical sensor according to claim 3, wherein said screening diaphragm opens into a blind cavity of the shielding plate, in which said blind cavity the optical detector of the light receiver is also housed.



6. (Previously presented) The reflection optical sensor according to claim 5, wherein said shielding plate includes a septum which perpendicularly projects from both sides of said shielding plate and which is inserted into a corresponding slot formed in said supply printed circuit board between said light emitter and said light receiver, in the final assembling position of the shielding plate with the printed circuit board.

7. (Previously presented) The reflection optical sensor according to claim 1, wherein said light emitter and light receiver are surface-mount electronic components.

8. (Previously presented) The reflection optical sensor according to claim 7, wherein said light emitter and light receiver are reverse-mount electronic components which are assembled on a rear part of said supply printed circuit board but are configured to emit the direct light radiation and receive the reflected light radiation, respectively, from a front part of said supply printed circuit board by way of a through-hole formed in said supply printed circuit board.

9. (Previously presented) The reflection optical sensor according to claim 1, wherein said light emitter and light receiver and a surrounding area of said supply printed circuit board are coated with an opaque black layer of paint or resin, at a rear surface of the supply printed circuit board.



11. (Previously presented) The weaving weft feeder according to claim 10, wherein a free end of said screening diaphragm is placed in contact with an inner surface of said clear window.

12. (Previously presented) The weaving weft feeder according to claim 11, wherein a shielding plate is provided with coupling feet with the supply printed circuit board and said supply printed circuit board is provided with positioning holes for the engagement with corresponding positioning pins provided on the bottom wall of said box.

13. (Previously presented) The weaving weft feeder according to claim 12, wherein said positioning holes of the supply printed circuit board and an entire perimeter of the supply printed circuit board are sealed with resin to an inner wall of the box.



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claim 1, the closest prior art of Ghiardo (4,936,356) a weft thread feeder with a light and detection device for monitoring of a thread. The prior art fails to disclose or make obvious a light emitter lens and a light receiver lens, wherein said light emitter and light receiver are assembled on said supply printed circuit board such that an optical axis of the light emitter lens is arranged mutually parallel to an optical axis of the light receiver lens, and wherein the optical sensor further includes a screening diaphragm of the reflected light radiation coming from said reflective surface and directed towards an optical detector of said light receiver, wherein the screening diaphragm having a cylindrical shape with the cylinder axis is inclined with respect to the optical axis of the light receiver lens and in combination with the other recited limitations of claim 1. Claims 2-13 are allowed by the virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 1, 2021